Hon. L, s, Johnsen, CoMissioner,
Department of Banking,
Austin, Texas                  Opinion No, V-216
                               Re:   The legality of a
                                     State Bank Charter
                                     amen&meat to chalye
                                     its domicile from
                                     one.cou~&y to anoth-
                                     era
Dear Sir:
             Ton request our opinion in the    rolhmiag



              WArticle 4 Chapter III of the
      Texas @a&ing Code provides tkat the
      Axtiol&~ of Association ef a State
      Balllr*shall contain: 2, The city or
     : town ami the oounty of its dcmici10.~
             "Article 12 Chapter III of MO
      Code prwides:   #Subject to the pro-
      risions of this Code, any State bank
      may amen4 its Articles of Assooiation
      for aay lawful purposeGo 0 a 0 spro-
      rided, however, i o y no ameabrsnt
      changiw tke d@micile of anJrstate
      bank to amother tit or town shall be
      effective until -the
                      approve         State
      Banking Board in the manner provided
      ior tha approval of an original appli-
      oatien for chartorn
            *Since RB specific provision is
     aa& under the above authority for a
     bank to move ita domicile from within
     one couaty to within anether county,
     we are hereby requesting your opinion
     aa to whether a bank in lmen&ing its
     charter to change fts domicfle from
     one t0wn 1~ one county ts a city in
     another county is so tuaondingits
Hon. L, S. Johnson - Page 2   (V-210)


     charter *for a lawful purpose" pro-
     vided it complies with that provis-
     ion requiring it to submit the Amend-
     ment to the State Banking Board for
     approval,"
            Section 16 of Article m   of the Constitu-
tion dealing with State banks contains the following:
            "Such body corporate shall not
      be authorized to engage in business
      at more than one place which shall be
      designated in its charter.*
            The "place" contemplated by this provision
means the town or city wherein the bank is to be estab-
lished and operated,
            The language quoted by you - "provided how-
ever O O O no amendment changing the domicile of any
state bank to another city or town shall be effective
until approved by the State Banking Board in the manner
provided for the approval of an original application
for charter" - undoubtedly implies that the domicile of
any state bank may be changed to another city or town
by the process of charter amendment. Suoh amendment,
therefore, would be *for a lawful purpose" and there is
nothing in the Code to limit the permissible removal to
another place in the county of its original domfofle.
            You are therefore advised that any state
bank may amend its charter so as to move its dOmiCile
from one ::ountyto a town or city in another county,
provided it complies with the requirements of th2 Bank-
ing Code with respect to submitting such amendment to
the State Board for approval, "fn the manner provided
for the approval of an original applioation for oharter."


                      SUMMARY

           A state bank may lawfully remove
     its domicile from one county to'another
     town or city in another county upon
     amending its charter properly, and sub-
     mittfng the same to the approval by the
    _.




         Hon. L. S. Johnson - Page 3    (V-216)


                 State Banking Board in the same man-
                 ner provided for the appkoral of an
                 original applicatioa for charter.
                 Art. 12, Chap. III of the State Bank-
                 lag code or Texas.
                                           Yours very truly,
                                       ATTOltlQtY(SENJ3RAL
                                                        OFTY!ZAS




         0S:wb
                                       BY
                                        && Assistant


I
                                       APPROVRB ILAY 24, 1947